DETAILED ACTION
This office action is in response to submission of the amendments on 11/23/2021.
With regard to the amendments dated 11/23/2021, claims 1 – 10, 12 – 17 and 19 - 20 have been presented for examination.  Claims 1, 7 and 20 are currently amended.  Claims 11 and 18 are cancelled.
After Examiner’s amendment, claims 1 – 10, 12 – 17 and 19 - 20 have been presented for examination.  Claims 1, 7 and 20 are currently amended.  Claims 11 and 18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Office Action
Applicant’s amendments overcome the prior art rejections.  Therefore they are withdrawn.

Response to Double Patenting
Applicant’s amendments overcome the double patenting rejections.  Therefore they are withdrawn.

Response to 112(b) Rejections
Applicant has cancelled at least claim 11, rendering the 112(b) rejection moot.  Therefore it is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview and email correspondence with Attorney of Record Dane Schad on 01/26/2022
The application has been amended as follows: 

1.  (Currently Amended)  A computer modeling system comprising:
a non-transitory computer readable memory configured to store data representative of:
a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell, 
a plurality of subvolumes of a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side, the subvolume having a side combination corresponding to a number and orientation of adjoining sides and non-adjoining sides, 
a modified lattice cell for each side combination of the subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides; and
a processor configured to:
assign local node numbers and global node numbers to the plurality of nodes of each subvolume, each global node number being shared or non-shared, each local node number corresponding to one of the global node numbers;
for each subvolume, determine jointly all adjoining 
insert data representative of copies of the modified lattice cells into corresponding data representative of subvolumes of the part volume such that faces of the modified lattice cell copies having face surfaces are positioned along non-adjoining sides of the subvolumes and faces of the modified lattice cell copies not having face surfaces are positioned along adjoining sides of the subvolumes thereby forming a united cellular lattice structure;
verify side combination meta-data associated with the modified lattice cell copies and the corresponding subvolumes to validate the united cellular lattice structure; and
replace data representative of a modified lattice cell copy associated with a side combination with data representative of a modified lattice cell copy associated with a different side combination to modify the united cellular lattice structure.


receiving data representative of a plurality of subvolumes formed from a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side, the subvolume having a side combination corresponding to a number and orientation of adjoining sides and non-adjoining sides, each subvolume including a plurality of nodes, each of the plurality of nodes being associated with one of the plurality of sides;
assigning local node numbers and global node numbers to the plurality of nodes of each subvolume, each global node number being shared or non-shared, each local node number corresponding to one of the global node numbers;
for each subvolume, determining jointly all adjoining 
receiving data representative of a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell;
receiving data representative of a modified lattice cell from the base lattice cell for each side combination of the subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides;
inserting data representative of copies of the modified lattice cells into corresponding data representative of subvolumes such that the faces of the modified lattice cell copies having face surfaces are positioned along non-adjoining sides of the subvolumes and the faces of the modified lattice cell copies not having face surfaces are positioned along adjoining sides of the subvolumes thereby forming a united cellular lattice structure;

replacing data representative of a modified lattice cell copy associated with a side combination with data representative of a modified lattice cell copy associated with a different side combination to modify the united cellular lattice structure.

20.  (Currently Amended)  A computer modeling system comprising:
a processor configured to:
generate data representative of a plurality of subvolumes formed from a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side, the subvolume having a side combination corresponding to a number and orientation of adjoining sides and non-adjoining sides, each subvolume including a plurality of nodes, each of the plurality of nodes being associated with one of the plurality of sides;
assign local node numbers and global node numbers to the plurality of nodes of each subvolume, each global node number being shared or non-shared, each local node number corresponding to one of the global node numbers;
for each subvolume, determine jointly all adjoining 
generate data representative of a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell;
generate data representative of a modified lattice cell from the base lattice cell for each side combination of the subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides;
generate data representative of copies of the modified lattice cells; and
insert the data representative of copies of the modified lattice cells into corresponding data representative of subvolumes such that the faces of the modified lattice cell copies having face surfaces are positioned along non-adjoining sides of the subvolumes and the faces of the modified lattice cell copies not having face surfaces are positioned along adjoining sides of the subvolumes thereby forming a united cellular lattice structure;
verify side combination meta-data associated with the modified lattice cell copies and the corresponding subvolumes to validate the united cellular lattice structure;
replace data representative of a modified lattice cell copy associated with a side combination with data representative of a modified lattice cell copy associated with a different side combination to modify the united cellular lattice structure; and
a non-transitory computer readable memory configured to store at least one of the data representative of the base lattice cell, the subvolumes, the modified lattice cells, 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record taken alone or in combination disclose the claim 1 (and similarly for claim 7 and 20) limitations directly below, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.
“a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell, 
a plurality of subvolumes of a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side, the subvolume having a side combination corresponding to a number and orientation of adjoining sides and non-adjoining sides, each subvolume including a plurality of nodes, each of the plurality of nodes being associated with one of the plurality of sides, and
a modified lattice cell for each side combination of the subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides; and
…
for each subvolume, determine jointly all adjoining 

Vongbunyong (Rapid) teaches removing faces of a base lattice by using an index value of the position in the overall part.  However does not teach a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell, a plurality of subvolumes of a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side; a modified lattice cell for each side combination of subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides; and for each subvolume, determining jointly all adjoining sides of the subvolume by identifying sides of the subvolume whose nodes have local node numbers entirely corresponding to shared global node numbers.

Sasaki, T. (US 5819070) teaches removing sides/faces of a plurality of subvolumes based on shared global nodes.  However does not teach a base lattice cell having a plurality of surfaces, some of the surfaces being face surfaces corresponding to faces of the base lattice cell, a plurality of subvolumes of a part volume, each subvolume having a plurality of sides such that the subvolume is configured to be positioned adjacent to at least one other subvolume, the plurality of sides including at least one of an adjoining side and a non-adjoining side; a modified lattice cell for each 

Ito et al. (US 5671167) teaches detecting faces of elements with faces that do not contact other faces.  However does not teach determining jointly all adjoining sides of the subvolume by identifying sides of the subvolume whose nodes have local node numbers entirely corresponding to shared global node numbers.

Benjamin et al. (US 2017/0228474) teaches merging lattice structure elements.  However does not teach determining jointly all adjoining sides of the subvolume by identifying sides of the subvolume whose nodes have local node numbers entirely corresponding to shared global node numbers.

Preiss, K. “A PROCEDURE FOR CHECKING THE TOPOLOGICAL CONSISTENCY OF A 2-D OR 3-D FINITE ELEMENT MESH” teaches determining internal faces by identifying those having nodes in common, and marking them as internal.  However does not teach a modified lattice cell for each side combination of subvolumes such that each modified lattice cell has face surfaces on faces thereof corresponding to non-adjoining sides and does not have face surfaces on faces thereof corresponding to adjoining sides; and for each subvolume, determining jointly all 

Graf, G. “DEVELOPMENT OF SPECIALIZED BASE PRIMITIVES FOR MESO-SCALE CONFORMING TRUSS STRUCTURES” teaches subvolumes having global node numbers.  However does not teach determining jointly all adjoining sides of the subvolume by identifying sides of the subvolume whose nodes have local node numbers entirely corresponding to shared global node numbers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148